DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 1 is objected to because of the following informalities: the "third accelerometer," or the waveform(s) generated thereby, is/are not connected an any way to the remainder of the claimed system, e.g., there is no structural or functional relationship recited between the third accelerometer or the data generated thereby, and any other component/function of the claimed system. It is unclear if this is a typographical/clerical error, or it is Applicant's intention that the system comprises a sensor for generating data that is not recited as being utilized for any purpose. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 7 of U.S. Patent No. 8,979,765 B2 in view of US 2008/0139955 A1 (Hansmann), US 2009/0069642 A1 (Gao) and US 2002/0170193 A1 (Townsend).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 recites a body-worn system for monitoring respiratory rate from a patient, comprising: 
a housing (housing), an accelerometer system (motion-sensing system) contained within the housing and comprising: (i) a first accelerometer configured to generate a first set of time-dependent digital motion waveforms indicative of movement (a motion detector and digital motion signal generated therefrom) (ii) an impedance pneumography system configured to generate a time-dependent digital impedance pneumography waveform (impedance pneumography system and digital impedance pneumography signal generated therefrom), and (iii) an ECG system configured to generate a time-dependent digital ECG waveform (an ECG circuit and digital ECG signal generated therefrom); 
a second accelerometer configured to generate a second set of time-dependent motion waveforms indicative of motions of the patient's upper arm (embedded accelerometer in cable attached to the patient's arm); 
a processing system configured to be mounted on the patient at a location other than the housing (processing system), wherein the processing system comprises a processor (first microprocessor) and a cable port operably connected to the processor (the processing system is configured to receive the cable);
a cable that operably connects to each of the first and second accelerometers, the impedance pneumography system, and the ECG system (single cable connected to serial transceiver) and comprising a terminal connector which inserts into the cable port (the processing system is configured to receive the cable) and thereby provides a single common transmission line for communication of the first set of time-dependent digital motion waveforms, the second set of time-dependent motion waveforms, the time-dependent digital impedance pneumography waveform and the time-dependent digital ECG waveform to the processing component (single cable communicating digital impedance pneumography signal, the ECG signal, and the digital motion signal to the processing system, wherein the single cable further includes a (second), embedded motion sensor, i.e., accelerometer), wherein each of the first set of time-dependent digital motion waveforms, the time-dependent digital impedance pneumography waveform and the time-dependent digital ECG waveform are transmitted as data streams comprising a header portion and a data portion, the header portion indicating the specific signal type of the data and the sensor from which the data originates (explicitly recited in claim 1), 
wherein the processing system is configured to receive each of the above-noted waveforms and process at least the first set of time-dependent digital motion waveforms and the time-dependent digital impedance pneumography waveform to determine the patient's respiratory rate (see claim 1). 
Claim 7 does not expressly recite the housing is configured to be mounted on the patient's torso. However, as noted above, claim 7 recites the motion sensor, such as an accelerometer, contained within said housing is utilized in determining respiratory rate. Hansmann discloses acceleration pick-ups on the chest can measure respiratory movement for determining respiratory rate (¶ [0020]), such that housing having the first motion sensor/accelerometer being configured to be mounted on the chest would have been an obvious modification to enable utilizing the digital motion sensor in the determination of respiratory rate. Additionally, claim 7 does not expressly recite the time-dependent digital ECG waveform is utilized to determine respiratory rate. However, Hansmann discloses ECG can be utilized in combination with other signals to determine respiration rate (¶ [0016]), such that including the received digital ECG waveform in determining respiratory rate in order to increase the accuracy thereof (Hansmann, ¶ [0031]). 
Similarly, claim 7 does not specify the processing system is configured to be mounted on the wrist. However, as the housing is configured to be mounted on the chest, and the cable is recited as being positioned on the arm, a logical position for the processing system would be the wrist, and therefore would have been an obvious modification. Alternatively, Gao suggests a processing system may be positioned on a wrist (¶ [0046]), such that configuring the processing system to be mounted on the wrist would have been an obvious modification. 
Claim 7 does not explicitly recite the waveforms generated by the second accelerometer are digital waveforms with the header and data portions. However, claim 7 recites all other signals transmitted to the processing system are communicated in digital form and include said header and data portions, such that it would have been obvious to further modify claim 7 with the second set of time-dependent motion waveforms comprising a set of time-dependent digital motion waveforms including a corresponding header and data portion in order to similarly interpret the received second motion waveforms for further analysis, processing, display, etc.
Claim 7 does not recite the received signals are processed to determine the patient's posture, activity level, and degree of motion. However, it is well-known that the above-noted values are detectable based on motion waveforms. Additionally, Hansmann discloses utilizing data from a an evaluation sensor, such as motion sensor, to infer a patient state, e.g., degree of motion, activity level, etc. in order to determine whether or not to suppress an alarm (¶¶ [0043]-[0044]), such that it would have been obvious to modify claim 7 with the processing system being configured to process the first and second motion waveforms in order to provide additional contextual information usable reducing false alarms related to respiratory rate (Hansman, ¶¶ [0043]-[0044]). 
Lastly, claim 7 does not recite the system further comprises a third accelerometer configured to generate a third set of time-dependent digital motion waveforms along three orthogonal axes indicative of motions of the patient's lower arm. However, as the pending claim does not recite the third set of time-dependent digital motion waveforms is utilized for any purpose, inclusion of said sensor seems to be no more than a mere matter of design choice. Alternatively, Townsend teaches/suggests a system comprising a first accelerometer mounted on the chest, and multiple accelerometers, which may be three-axis accelerometers (e.g., ¶ [0062]) mounted at different locations along the limb (e.g., Fig. 6), such that it would have been obvious to further modify the system of claim 7 to further include a third accelerometer configured to output similar time-dependent digital motion waveforms in order to enable detecting additional posture or orientation information for providing feedback to a user, such as angular position of a joint (Townsend, ¶ [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791